Exhibit 99.5 Bezeq The Israel Telecommunication Corporation Ltd. Separate Financial Information for Year ended December 31, 2013 The information contained in these financial statements constitutes a translation of the financial statements published by the Company. The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect. This translation was prepared for convenience purposes only. Separate Financial Information as at December 31, 2013 Contents Page Auditors’ Report 2 Separate Financial Information Information pertaining to Financial Position 3 Information pertaining to Profit or Loss and Comprehensive Income 5 Information pertaining to Cash Flows 6 Notes to the Separate Financial Information 8 Somekh Chaikin Telephone 972 25312000 8 Hartum Street, Har Hotzvim Fax 972 25312044 PO Box 212, Jerusalem 91001 Internet www.kpmg.co.il Israel To: The Shareholders of “Bezeq” the Israeli Telecommunication Corporation Ltd. Dear Sirs, Subject: Special auditors’ report on separate financial data according to Regulation 9C of the Securities Regulations (Periodic and Immediate Reports) – 1970 We have audited the separate financial data presented in accordance with Regulation 9C of the Securities Regulations (Periodic and Immediate Reports) – 1970 of “Bezeq” the Israeli Telecommunication Corporation Ltd. (hereinafter– “the Company”) as of December 31, 2013 and 2012 and for each of the three years, the last of which ended December 31, 2013, which are included in the Company’s periodic report. The separate financial data are the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express an opinion on the separate financial data based on our audit. We did not audit the financial statements of equity accounted investees the investment in which amounted to approximately NIS 171 million and NIS 223 million as of December 31, 2013 and 2012, respectively, and the Company's share in their profits (losses) amounted to approximately NIS (7) million, NIS 59 million and NIS (7) million for each of the three years, the last of which ended December 31, 2013. The financial statements of those companies were audited by other auditors whose reports thereon were furnished to us, and our opinion, insofar as it relates to amounts emanating from the financial statements of such investees, is based solely on the reports of the other auditors. We conducted our audit in accordance with generally accepted auditing standards in Israel.Such standards require that we plan and perform the audit to obtain reasonable assurance that the financial data are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the separate financial data. An audit also includes assessing the accounting principles that were used in preparing the separate financial data and the significant estimates made by the Board of Directors and by Management of the Company, as well as evaluating the separate financial data presentation.We believe that our audit and the reports of the other auditors provide a reasonable basis for our opinion. In our opinion, based on our audit and on the reports of the other auditors, the separate financial data has been prepared, in all material respects, in accordance with Regulation 9C of the Securities Regulations (Periodic and Immediate Reports)- 1970. Without qualifying our abovementioned opinion, we draw attention to lawsuits filed against the Company which cannot yet be assessed or the exposure in respect thereof cannot yet be calculated, as set forth in Note 9. Somekh Chaikin Certified Public Accountants (Isr.) March 5, 2014 2 Separate Financial Information as at December 31, 2013 Information pertaining to the Financial Position as at December 31 Note NIS million NIS million Assets Cash and cash equivalents Investments, including derivatives Trade receivables Other receivables Inventories 7 13 Loans to investees Assets classified as held for sale 66 44 Total current assets Trade and other receivables 61 Property, plant and equipment 5 Intangible assets Investment in investees Loans to investees Investments, including derivatives 67 67 Deferred tax assets 50 * Total non-current assets Total assets 3 Separate Financial Information as at December 31, 2013 Note NIS million NIS million Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities Provisions 9 Employee benefits * Dividend payable - Total current liabilities Debentures and loans Employee benefits * Other liabilities 81 54 Total non-current liabilities Total liabilities Equity Share capital Share premium Reserves Deficit ) )* Total equity attributable to equity holders of the Company Total liabilities and equity Shaul Elovitch Stella Handler David ("Dudu") Mizrahi Mizrachi Chairman of the Board of Directors CEO Deputy CEO and CFO Date of approval of the financial statements: March 5, 2014 * Reclassified due to retrospective application of IAS 19 “Employee Benefits”, see Note 2.2 The attached notes are an integral part of the separate financial information. 4 Separate Financial Information as at December 31, 2013 Information pertaining to Profit or Loss for the year ended December 31 Note NIS million NIS million NIS million Revenues 6 Cost of Activities Depreciation and amortization Salaries * * General and operating expenses 7 Other operating expenses (income), net ) ) Operating profit Financing expenses (income) Financing expenses * * Financing income ) ) ) Financing expenses, net Profit after financing expenses, net Share in earnings of investees, net Profit before income tax Income tax * * Profit for the year attributable to the Company's controlling shareholders Information pertaining to Comprehensive Income for the year ended December 31 NIS million NIS million NIS million Profit for the year attributable to the Company's controlling shareholders Items of other comprehensive income Actuarial gains (losses) net of tax 17 ) 28 Other items of comprehensive income (loss) for the year, net of tax ) ) 7 Total other comprehensive income (loss) for the year, net of tax 6 ) 35 Profit for the year attributable to the Company's controlling shareholders * Reclassified due to retrospective application of IAS 19 “Employee Benefits”, see Note 2.2 The attached notes are an integral part of the separate financial information. 5 Separate Financial Information as at December 31, 2013 Information pertaining to Cash Flows for the year ended December 31 NIS million NIS million NIS million Cash flows from operating activities Profit for the year * * Adjustments: Depreciation Amortization of intangible assets 95 75 Profits of investees accounted by the equity method, net ) ) ) Financing expenses, net * Capital gain, net ) ) ) Share-based payment transactions 29 73 Income tax expenses * * Expenses (income) for derivatives, net (7 ) - ) Change in inventory 6 - 2 Change in trade and other receivables 25 ) 95 Change in trade and other payables 40 ) ) Change in provisions ) ) ) Change in employee benefits 3 )* 66 * Net cash from financing activities (used for activities) due to transactions with investees ) ) ) Net income tax paid ) ) ) Net cash flows from operating activities Cash flows from investing activities Investment in intangible assets ) ) ) Proceeds from the sale of property, plant and equipment Acquisition of financial assets held for trading and others ) ) ) Proceeds from the sale of financial assets held for trading and others Purchase of property, plant and equipment ) ) ) Proceeds from disposal of investments and long-term loans - 7 7 Increase in the rate of holding in a subsidiary - ) - Others 23 23 28 Net cash from the investment activities with investees Net cash from Investingactivities (used for investing activities) ) * Reclassified due to retrospective application of IAS 19 “Employee Benefits”, see Note 2.2 The attached notes are an integral part of the separate financial information. 6 Separate Financial Information as at December 31, 2013 Information pertaining to Cash Flows for the years ended December 31 (contd.) NIS million NIS million NIS million Cash flow from financing activities Issue of debentures and receipt of loans Repayment of debentures and loans ) ) ) Dividend paid ) ) ) Interest paid ) ) ) Others - 14 20 Net cash used for financing operations oftransactions with investees - - ) Net cash from financing operations (used for financing operations) ) ) 76 Increase (decrease) in cash and cash equivalents 16 ) Cash and cash equivalents at January 1 Cash and cash equivalents at the end of the year The attached notes are an integral part of the separate financial information 7 Separate Financial Information as at December 31, 2013 Notes to the Separate Financial Information as at December 31, 2013 1. General Below is a breakdown of financial information from the Group's consolidated financial statements as at December 31, 2013 ("the Consolidated Statements") published as part of the periodic reports, pertaining to the Company itself ("the Separate Financial Information"), presented pursuant to Regulation 9C ("the Regulation") and the Tenth Addendum to the Securities Regulations (Periodic and Immediate Reports), 1970 ("the Tenth Addendum") with respect to the separate financial information of the corporation. The separate financial information should be read in conjunction with the Consolidated Statements. In this Separate Financial Information - The Company - Bezeq The Israel Telecommunication Corporation Limited "Investee", "Group", "Subsidiary", "Interested Party" - as these terms are defined in the Company's consolidated financial statements for 2013. 2. Significant Accounting Standards applied in the Separate Financial Information The accounting standards specified in the Consolidated Statements were consistently applied by the Company for all the periods presented in this Separate Financial Information, including the method for classifying financial information in the consolidated statements, with the required changes: 2.1. Presentation of the financial information The information pertaining to the financial position, profit and loss, comprehensive income and cash flows include information included in the Consolidated Statements, which refer to the Company separately. The investment balances and results of the operations of investees are accounted using the equity method. Cash flows for ongoing activities, investment activities and financing for transactions with investees are presented separately, in net figures, under the relevant item based on the nature of the transaction. 2.2. Retrospective Application of Accounting Standards Since January 1, 2013, the Company has been applying the revised IAS 19 - Employee Benefits ("the Revision"). As a result of retrospective application by way of restatement of the revised IAS 19, the Group restated the Statements of Income for 2011 and 2012 while recording an increase in net profit of NIS 8 million and NIS 3 million, respectively.The Company also recorded a decrease in equity at January 1, 2011, December 31, 2011 and December 31, 2012 in the amounts of NIS 16 million, NIS 8 million and NIS 5 million, respectively. Transactions between the Company and investees Presentation Intra-group balances and income and expenses arising from intra-group transactions, which were cancelled in the preparation of the Consolidated Statements, are presented separately from the balance for investees and the profit relating to investees, and are presented together with similar third party balances. Measurement Transactions carried out between the Company and its subsidiaries are measured in accordance with the recognition and measurement principles set out in the International Financial Reporting Standards ("IFRS"). These principles outline the accounting treatment for third party transactions. 8 Separate Financial Information as at December 31, 2013 3. Financial Instruments 3.1. Investments, including derivatives December 31, 2013 December 31, 2012 NIS million NIS million Exchange Traded Notes (ETN) Money market - Bank Deposits 30 Derivatives and other investments - 4 Investments in ETNs and monetary reserves are investments marked for trade and are presented at fair value as at the date of the financial statements. Investments in ETNs mature during 2014, The bank deposit matures in April 2014.The balance for non-current investments at December 31, 2013 and December 31, 2012 primarily includes a deposit in a bank for providing loans to the Company's employees, its maturity has as yet not been set. 3.2. Trade and other receivables Maturity dates Unlinked Israeli CPI linked Total NIS million NIS million NIS million December 31, 2013 Current assets Trade receivables - Other receivables 42 Total current assets Non-current assets Trade and other receivables 2015-2016 50 11 61 December 31, 2012 Current assets Trade receivables - Other receivables 51 Total current assets Non-current assets Trade and other receivables 2014-2015 82 46 9 Separate Financial Information as at December 31, 2013 3.3. Other payables, including derivatives Unlinked (including non-financial items) Israeli CPI linked In foreign currency or linked thereto (primarily USD) Total NIS million NIS million NIS million NIS million December 31, 2013 Trade payables - 17 Other payables, including derivatives 58 - 58 17 December 31, 2012 Trade payables - 22 Other payables, including derivatives 66 3 66 25 3.4. Debentures and loans Composition: December 31, 2013 December 31, 2012 NIS million NIS million Current liabilities Current maturities of debentures (1) Current maturities of bank loans Non-current liabilities Debentures (2) Bank loans 1) Of which NIS 185 million (NIS 183 million in 2012) are for current maturities of debentures, held by Bezeq Zahav (Holdings) Ltd. ("Bezeq Zahav"), as set out in Note 8.2 below. 2) Of which NIS 365 million (NIS 540 million in 2012) are for debentures held by Bezeq Zahav, as set out in Note 8.2 below. 10 Separate Financial Information as at December 31, 2013 Terms and debt repayment schedule December 31, 2013 December 31, 2012 Balance Balance Carrying amount Nominal value Carrying amount Nominal value NIS million NIS million NIS million NIS million Total unlinked loans at variable interest Total unlinked loans at fixed interest Total loans Debentures issued to the public Debenture Series 6-8 Total debentures issued to the public Debentures issued to financial institutes: CPI-linked debentures at fixed interest 12 9 36 27 Unlinked debentures at fixed interest Total debentures issued to financial institutions Total debentures Total interest-bearing liabilities For further information see Note 11 to the Consolidated Statements - Debentures, Loans and Borrowings and Note 8.2 below. 3.5. Liquidity risk Below are contractual maturities of financial liabilities, including estimated interest payments (based on known CPI and interest rates at December 31, 2013) December 31, 2013 Carrying amount Contractual cash flows First half of 2014 Second half of 2014 2016-2018 2019 and thereafter NIS million NIS million NIS million NIS million NIS million NIS million NIS million Non-derivative financial liabilities Trade payables - Other payables 5 - - - Bank loans 41 Debentures issued to the public 83 Debentures issued to financial institutions and others 23 13 27 Financial liabilities - derivatives Forward contracts (on the consumer price index) 17 17 6 - 5 4 2 11 Separate Financial Information as at December 31, 2013 3.6. Currency and CPI risks For information regarding CPI hedging transactions that the Company carried out during 2013, see Note 28.6.1 to the Consolidated Statements. These transactions are recognized in the financial statements as cash flow hedges. 4. Income tax expenses 4.1. General Year ended December 31 NIS million NIS million NIS million Current tax expenses * * Deferred tax expenses 63 21 Income taxexpenses * * * Reclassified due to retrospective application of IAS 19 “Employee Benefits”, see Note 2.2 4.2. Changes during the year in recognized deferred tax assets and tax liabilities Composition of and changes in deferred tax assets and tax liabilities during the year: Balance at January 1, 2012 Recognized in profit or loss Recognized in equity Balance at December 31, 2012 Recognized in profit or loss Recognized in equity Balance at December 31, 2013 NIS million NIS million NIS million NIS million NIS million NIS million NIS million Employee benefit plan ) 7 * * ) 1 Share-based compensation 12 ) - - 32 - 32 Property, plant and equipment ) ) - ) ) - ) Provisions and others 27 (4
